722 S.E.2d 602 (2012)
STATE
v.
Gregory ROBINSON, Jr.
No. 250P08-5.
Supreme Court of North Carolina.
March 8, 2012.
Gregory Robinson, Jr., Swan Quarter, for Robinson, Gregory, Jr.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.
C. Colon Willoughby, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 30th of January 2012 by Defendant for Petition for Writ of Prohibition:
"Motion Denied by order of the Court in conference, this the 8th of March 2012."